I had a considerable number of professional contacts with the applicant during the first ten or more years of his practice, and I am glad to say that of those contacts I have only the most pleasant recollections. The attitude I now take is based wholly upon the record, and on reasons which I stated at length in dissenting in a similar case some six or seven years ago. These were, in part, as follows:
"To set up effective disciplinary machinery was not only the major reason for the creation of the integrated bar, but the successful accomplishment of that purpose has also proved to be the principal justification for its continued corporate existence.
"The fact that each member of the board of governors is chosen from a different Congressional district would seem to be a sufficient check against the operation of local personal prejudice in dealing with matters of discipline. There is no reason to suppose that the members of the board of governors are any less merciful or any less just minded than the members of this court. They are, obviously, in a vastly better position to know the facts concerning such matters and the public reaction to them than we can possibly be, since they are each and all engaged in the active practice of the law and, therefore, continuously dealing with, and mingling with, the public, while we have been semi-cloistered for varying periods of from one to twenty-six years. . . .
"In my opinion, the unanimous recommendation of the board of governors, as regards disciplinary matters, should not be disregarded, except in very exceptional cases. I can see no reason for not according to the unanimous determination *Page 692 
of the board at least as great a presumption of verity and finality as we are accustomed to accord to the findings and determinations of a superior court in the ordinary case which comes before us for review." In re Lillions, 196 Wash. 272,82 P.2d 571.
In the instant case, not only the board of governors of the state bar, but the members of the bar of the applicant's own county, are aligned against his reinstatement; for their vote, nine against, four for, and nine refusing to commit themselves, must, I think, be definitely so regarded when one considers how easy it is to support such an application and how disagreeable it is to actively oppose it.
I am unable to think of any ground upon which I can reasonably regard myself as better qualified to judge of this matter than the members of the applicant's own bar and the board of governors of the state association. I, therefore, dissent from the majority opinion.
JEFFERS and MALLERY, JJ., concur with ROBINSON, J.